19

20

2I

22

23

24

25

26

27

28

 

 

Case 3:18-cv-00055-CBC Document 39 Files 07/19/19 Page1of1

 

 

 

 

 

 

 

 

FILED RECEIVED
_ ENTERED —_— SERVED ON
F REI
John S. Bartlett, Esq. COUNSELPARTIES ©
SBN 143
5.N. Roop St.
155 N. Ri JUL 29 2019
(73) 841d
(775) 841- CLERK US DISTRICT COURT
johnsbartlett@att.net DISTRICT OF NEVADA
. DEPUTY
Attorneys for Nicholas and Sandra Schram BY:

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA j ie, b Pe

NICHOLAS T. SCHRAM, a Nevada resident;
SANDRA L. SCHRAM, a Nevada resident,

Plaintiffs,

Case No.: 3:18-CV-00055-CBC
STIPULATION FOR EXTENSION OF TIME

TO FILE RESPONSE TO MOTION FOR
SUMMARY JUDGMENT

MELISSA L. BROWN, a New York resident,

)
)
)
)
)
vs. )
)
)
)
Defendant.

)

 

IT IS HEREBY STIPULATED by and between plaintiffs Nicholas and Sandra Schram,
and defendant Melissa L. Brown, by and through their respective counsel, that the plaintiffs will
have an extension of time to file their response to defendant’s motion for summary judgment.
The response to the defendant’s motion for summary judgment will now be due on August 5,
2019. This is the first request for an extension of time.

DATED: July 19, 2019

 

 

/s/ John S. Bartlett /s/ Seth J. Adams
John S. Bartlett, Esq. Seth J. Adams, Esq.
Attorney for plaintiffs Nicholas Attorney for defendant Melissa L.
and Sandra Schram Brown
IT IS SO ORDERED.

DATED: dl 2 LULA

 

 
